SIMONS, District Judge.
In his Complaint Wilburn H. Broughton sets out five causes of action for slander and a sixth for libel. The motions filed by the defendant refer only to the first cause of action.
The first cause of action alleges:
“The defendant, its servants, agents and employees, during the period beginning on or about August 15,1960, and ending on or about October 3, 1960 and possibly continuing for some time thereafter, caused to be circulated among such persons the false, slanderous and defamatory information with knowledge of its falsity that plaintiff was a user of ‘bennies’.”
The defendant, pursuant to Rule 12 [e], moved to require a more definite statement of paragraph nine by setting out “the dates, times, places, the names of persons circulating the alleged slanderous statements, and the names of the persons to whom such information was circulated on each of the occasions referred to” in paragraph nine of the first cause of action.
Thereafter the defendant, pursuant to Rule 33, propounded interrogatories to the plaintiff. The first of these interrogatories was:
1. When was each of the slanders referred to in paragraph nine of the Complaint uttered?
A. Where was each uttered ?
B. ' Who was present?
C. Who uttered the slander?
D. Are these alleged slanders the same as those referred to in the Second, Third, Fourth and Fifth Causes of Action?
E. Did the plaintiff hear any of these slanders ?
F. If so, which?
G. If the plaintiff was not pres-sent, who informed him of' the alleged slanders?
The plaintiff answered this interrogatory in this fashion:
1. See the answers to Interrogatories 2, 3, 4 and 5 below.
The interrogatories referred to in this, answer (2, 3, 4, 5) asked for information, about the slanders alleged in the second,, third, fourth and fifth causes of action.. Therefore while the plaintiff has not made a direct answer to Interrogatory I D he has by referring to his answers, to Interrogatories 2, 3, 4 and 5 conceded that the first.cause of action alleges no, slander other than those pled in the second, third, fourth and fifth causes of action. His counsel so stated in oral argument.
 While the defendant was entitled to the information requested in its. motion for a more definite statement, [Boling v. Clinton Cotton Mills, 163 S.C. 13, 23, 161 S.E. 195, 199] the plaintiff’s answers to the interrogatories show that, the first cause of action is a duplication of those alleged in the second, third, fourth, and fifth causes of action. It is, therefore,
Ordered that summary judgment in favor of the defendant be entered on the first cause of action. It is further
Ordered that the defendant shall have fifteen (15) days from the date hereon to file its responsive pleadings to the Complaint.